887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie K. HALL, Petitioner-Appellant,v.ED ARBOGAST, Warden, Carter Co. Work Camp, Respondent-Appellee.
No. 88-5529.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Petitioner Hall moves for a remand and to supplement the record on appeal from the district court's order denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254 (1982).  The state has responded to the motion.


2
The state did not file the trial transcript in the district court.  The district court may order the filing of the transcript under Rule 5, Rules Governing Section 2254 Cases.  A review of the state court transcript is usually necessary in habeas cases.    Townsend v. Sain, 372 U.S. 293, 319 (1963).  Because the issues in this case are substantial, the district court should review the state court transcript.


3
Therefore, the motion to remand is well-taken.  The order of the district court is vacated and the case is remanded under Rule 9(b)(6), Rules of the Sixth Circuit.  The district court shall review the state court transcript and reconsider the issues.  The parties are notified that a new notice of appeal will be necessary after the district court enters its order.